I N THE SUPREME COURT O THE STATE O M N A A
                                     F           F OTN



                                           No.      13541


M T H W JORDAN,
 AT E                      and DANIEL KEMMIS,

                                    Petitioners,
             VS   .
F A K MURRAY, THE SECRETARY O STATE
 R N                         F
and ROBERT WOODAHL, THE ATTORNEY GENERAL
O T E STATE O MONTANA,
 F H          F

                                    Respondents.

                  and                                                          3'-/LG
                                                                          y~aa.z$
                                                                                                                -
                                                                                                                          fn.igy


T E "NO ON INITIATIVE 7 1 COMMITTEE",
 H                                                                         CLLh;;: : G l i : p p ~ , f i ~c
                                                                                    :
                                                                                    ,
                                                                                s i Pi-8 c     :>gs.   r:";
                                                                                                                      -
                                                                                                                      *
                                                                                                                           ,

a n u n i n c a p o r a t e d a s s o c i a t i o n , and EDWARD                                              y*'",




KEIL, C. R. THIESEN, and RUSSELL J . COX,
individuals,

                                    Intervenors.



                                           O R D E R


PER CURIAM:

              T h i s i s a n a p p e a l by r e s p o n d e n t s and i n t e r v e n o r s from

a n o r d e r o f t h e d i s t r i c t c o u r t o f Lewis and C l a r k County g r a n t i n g

a w r i t o f mandamus c o m p e l l i n g t h e S e c r e t a r y o f S t a t e t o p l a c e

t h e A t t o r n e y G e n e r a l ' s o r i g i n a l e x p l a n a t o r y s t a t e m e n t o r summary

of I n i t i a t i v e No.     71 ( t h e so-called nuclear s i t i n g i n i t i a t i v e )

on t h e b a l l o t f o r t h e g e n e r a l e l e c t i o n .

              The o r d e r o f t h e d i s t r i c t c o u r t w a s o r a l l y e n t e r e d by

t h e d i s t r i c t judge f o l l o w i n g h e a r i n g on September 22, 1976;

t h e n o t i c e o f a p p e a l was f i l e d September 23, t h e r u l e s w e r e

suspended and t h e a p p e a l was h e a r d by t h i s C o u r t on t h e same

d a y p u r s u a n t t o w r i t t e n agreement and s t i p u l a t i o n o f c o u n s e l f o r

a l l p a r t i e s e x c e p t t h e S e c r e t a r y o f S t a t e who d i d n o t a p p e a r ;

and t h e m a t t e r w a s a r g u e d , w r i t t e n b r i e f s p r e s e n t e d , and sub-

m i t t e d t o t h e C o u r t f o r d e c i s i o n on September 23.                 I t was r e p -

r e s e n t e d t o t h i s C o u r t by a l l a p p e a r i n g p a r t i e s t h a t t h i s C o u r t ' s

d e c i s i o n h e r e i n w a s n e c e s s a r y n o t l a t e r t h a n September 2 4 t o

m e e t s t a t u t o r y and p r i n t i n g d e a d l i n e s .

             W e now. reverse t h e o r d e r o f t h e d i s t r i c t c o u r t .                    W e hold

t h a t t h e second e x p l a n a t o r y s t a t e m e n t o r summary of t h e A t t o r n e y
                                                 - 1 -
General on Initiative 71 is entitled to be printed on the ballot
and we order the Secretary of State to proceed accordingly.
       The reasons for our decision are:
        (1) The original statement or summary of the Attorney
General, viz   .
        "This act would amend the Montana Major Facility
        Siting Act. The proposed amendment would require
        legislative approval, in addition to the approval
        of the Board of Natural Resources, for construction
        of a nuclear facility. The Board may refuse
        approval if it finds: that the facility's lia-
        bility is limited; that the facility's safety
        system is not satisfactory; or that there is a
        reasonable chance that radioactive or chemically
        toxic waste may be released into the environment.
        The act would further require the governor to pub-
        lish procedures for evacuating affected communities
        and to establish emergency medical plans."
does not satisfy the requirements of section 37-104.1, R.C.M.
                            * * *
1947, in that it is not "a/true and impartial statement of the
purpose of the measure in plain, easily understood language and
in such a manner as shall not be an argument or likely to create
prejudice for or against the measure."     It could mislead the
voters and is therefore illegal.
        (2)    The second statement of the Attorney General, viz.
        "This Act would amend the Montana Major Facilities
        Siting Act by banning nuclear power plants in
        Montana until Congress removes federal liability
        limits. If this action takes place then further
        conditions must be met, or the ban of nuclear
        facilities would remain in effect. Such conditions
        include the comprehensive testing of substantially
        similar physical nuclear systems in actual operation
        and technical findings by the Legislature and the
        Board of Natural Resources that there is no reason-
        able chance of radioactive materials being released
        into the environment because of imperfect storage,
        earthquakes, acts of God, sabotage, act of war,
        theft, etc."
satisfies the requirements of section 37-104.1, R.C.M. 1947.
        (3) Mandamus is a proper remedy.    Section 93-9102, R.C.M.


        (4) The Attorney General has the power to revise his
original statement or summary after the 10 day period provided
in section 37-104.1, R.C.M.   1947, by reason of section 37-
106, R.C.M.   1947, providing that the form of ballot shall be

prescribed by the attorney general without time limitation.

        Let remittitur issue forthwith.
                                                   /




                                          Chief Justice




                      \   /